internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-114716-02 date july re legend father father’s trust daughter daughter’s trust stepgrandchild stepgrandchild stepgrandchild family_trust no stepgrandchild family_trust no stepgreatgrandchild 2a stepgreatgrandchild 2b stepgreatgrandchild 2c date date date date date date date date state plr-114716-02 dear this is in response to your submission dated date on behalf of stepgrandchild family_trust no in which you request a ruling that the exercise of a power_of_appointment will not cause the trust to be subject_to the generation-skipping_transfer_tax under sec_2601 of the internal_revenue_code on date prior to date father established father’s trust for the benefit of daughter under the terms of father’s trust after daughter attained the age of all net_income was to be paid to daughter for her life on daughter’s death the trust corpus was to be held for the benefit of daughter’s children however if daughter died without children surviving the trust corpus was to be paid to father or his estate in addition father retained the right to revoke the trust in which case the corpus was to be paid to father on date prior to date father released his retained right to revoke the trust subsequently on date prior to date father and the trustee of father’s trust executed an agreement pursuant to which father daughter and the trustee of the trust consented to the amendment of father’s trust to provide that should daughter die with no children surviving then the principal of the trust was to be distributed to such person or persons as daughter shall direct pursuant to the terms of her last will it is represented that this agreement amending the trust was effective under state law authorizing the modification of a_trust if the grantor trustee and beneficiaries consent to the modification or alternatively effectuated an assignment of father’s reversionary_interest on date prior to date daughter released her rights under the power_of_appointment granted in the date agreement except the right to appoint to her spouse her descendants the descendants of her spouse or the spouses of her descendants on date daughter amended and restated a revocable_trust daughter’s trust that she had previously established in addition on date daughter executed her will daughter subsequently amended the trust on date daughter died without issue on date after date survived by stepgrandchild and the issue of stepgrandchild stepgreatgrandchild 2a stepgreatgrandchild 2b and stepgreatgrandchild 2c under article iii of the will daughter exercised her power_of_appointment over father’s trust by directing that one-half of the corpus be distributed to the stepgrandchild family_trust no and one-half to the stepgrandchild family_trust no both established under the terms of daughter’s trust daughter’s trust as amended and restated became irrevocable at her death and provides for the disposition of daughter’s property any discretionary power over the disposition of property under daughter’s trust is to be exercised by an independent_trustee section dollar_figure of article v of daughter’s trust provides that property distributed pursuant to daughter’s exercise of the power_of_appointment under article iii of her will is to be divided equally between two trusts stepgrandchild family_trust no and stepgrandchild family_trust no stepgrandchild family_trust no is to be held in accordance with article vii for the benefit of stepgrandchild and his issue and stepgrandchild family_trust no is to be held in accordance with article vii for the benefit of the issue of stepgrandchild plr-114716-02 section b of article vii of daughter’s trust provides that stepgrandchild family_trust no is to terminate unless sooner terminated as provided in section upon the occurrence of the earlier of the death of the last to die of the stepgrandchild and his issue or the expiration of twenty-one years after the death of stepgrandchild on termination the corpus is to be distributed outright to the living issue of the primary beneficiary identifying the trust and if none to the living issue of daughter’s deceased husband and if none to charity under section income of stepgrandchild family_trust no may be distributed to or used or expended for the benefit of stepgrandchild and his issue as the independent_trustee shall determine each distribution use or expenditure in accordance with the provisions of this section shall be in the sole discretion of the independent_trustee under section accumulated income or corpus of stepgrandchild family_trust no may be distributed to or used or expended for the benefit of stepgrandchild and his issue as the independent_trustee shall determine each distribution use or expenditure in accordance with the provisions of this section shall be in the sole discretion of the independent_trustee section dollar_figure provides that stepgrandchild family_trust no is to terminate prior to the time specified in section dollar_figure when and if the entire stepgrandchild family_trust no corpus has been distributed used or expended pursuant to the prior provisions of article vii the trust is to be administered under the laws of state it is represented that stepgrandchild was born on date prior to date the independent_trustee of daughter’s trust requests a ruling that daughter’s testamentary exercise of the power_of_appointment which she held over father’s trust does not cause stepgrandchild family_trust no to be subject_to the generation-skipping_transfer_tax under sec_2601 law and analysis sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under section a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under section b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 however this rule does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer for estate or gift_tax purposes under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that except as provided under sec_26 b v b where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and plr-114716-02 the release exercise or lapse is treated to any extent as a taxable transfer under chapter or the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if - such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years sec_2041 provides in part that the gross_estate shall include the value of all property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent through his will or by a disposition which if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 through inclusive the failure to exercise such a power or the complete release of such a power will not be deemed an exercise of that power sec_2041 provides that if a general_power_of_appointment created on or before date has been partially released so that it is no longer a general_power_of_appointment the exercise of the power will not be deemed to be the exercise of a general_power_of_appointment if the partial_release occurred before date sec_2041 provides that a general_power_of_appointment is a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except where the decedent's power is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent in the present case father’s trust became irrevocable prior to date daughter’s power_of_appointment with respect to father’s trust was created prior to date the power as originally created constituted a general_power_of_appointment as described in sec_2041 however prior to date daughter partially released the power so that after the release the power was not a general power in accordance with sec_2041 daughter’s testamentary exercise of the power is not treated as the exercise of a general power for estate_tax purposes under daughter’s will daughter exercised her power_of_appointment over father’s trust by directing that the property subject_to such power be distributed one-half to the stepgrandchild family_trust no and one-half to the stepgrandchild family_trust no stepgrandchild family_trust no is to terminate upon the occurrence of the earlier of the death of the last to die of stepgrandchild or his issue or the expiration of twenty-one years after the death of stepgrandchild at which time the corpus will be distributed outright to beneficiaries as described in the trust instrument as noted above stepgrandchild was alive prior to the date that father’s trust became irrevocable thus daughter’s power was not exercised in a manner that may postpone or suspend vesting of the trust corpus passing to plr-114716-02 stepgrandchild trust no for a period measured from the date of creation of father’s trust extending beyond any life in being plu sec_21 years sec_26_2601-1 accordingly based on the facts submitted and representations made daughter’s exercise of the power_of_appointment which she held over father’s trust does not cause stepgrandchild family_trust no to be subject_to the generation-skipping_transfer_tax under sec_2601 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the independent_trustee of stepgrandchild family_trust no the ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
